DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 13-30 are currently pending and under examination.

This Application is a continuation application of U.S. Patent Application No. 13/639206, now U.S. Patent No. 10,792,315, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2011/57689, filed March 28, 2011, which claims priority to Japanese Patent Application No. JP2010089469, filed April 8, 2010.  

Claim Objections

Claims 16 and 25 are objected to because of the following informalities:  the phrase “suppresses a declaim” (emphasis added) in line 1 of these claims should instead read “suppresses a decline” (emphasis added).  Appropriate correction is required.
Claims 19, 21, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 as recited depends from itself.  This claim is indefinite, because the dependency is unclear.  For the purposes of examination, claim 21 is interpreted as depending from claim 20.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-18, 20, 22-27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiba et al. (IDS; US 2006/0177517; published 2006), as evidenced by Antoni et al. (IDS; Intestinal barrier in inflammatory bowel disease, World J Gastroenterol, 2014 Feb 7; .
With regard to claims 13-18, 20, 22-27, and 29, Shiba et al. teach a method of treating a disease caused by inflammatory cytokines in a subject by administration of a composition comprising a polyphosphoric acid (Abs.; Para. 46).  The polyphosphoric acid used in the method may also be a salt of the polyphosphoric acid (Para. 35).  The polyphosphoric acid used in the method includes a linear polyphosphoric acid with between 3 and 800 phosphate groups, where the polyphosphoric acid is a medium or long-chain polyphosphoric acid (Abs.; Para. 37). The polyphosphoric acid may further be a branched chain polyphosphoric acid, which is a polyphosphoric acid having a branch that bonds to the side chain of the linear chain polyphosphoric acid (Para. 30).  
As noted, the polyphosphoric acid usable in the method includes a polyphosphoric acid with between 3 and 800 phosphate groups, which is partially encompassed within 100 and 10,000 phosphate groups.  It would have been obvious to one of ordinary skill in the art to utilize polyphosphoric acid having any number of phosphate groups within the taught range, including 100 to 800 phosphate groups, which is a linear polyphosphoric acid as represented by formula (1), in the method of Shiba et al., as the use of a polyphosphoric acid that includes 100 to 800 phosphate groups is taught for use in the method.  
It is noted that the claims under examination are directed to a method of treatment and not to a method of producing polyphosphoric acid.  That said, Shiba et al. teach that the polyphosphoric acid as taught can be produced by chemical synthesis (Para. 36).  Additionally, it is noted that Shiba et al. teach the linear polyphosphoric acid of Formula (1) having between 100 and 800 phosphate groups.  As this polyphosphoric acid cannot be separated from its properties, see Ruiz, Para. 86).  
Shiba et al. further teach that diseases caused by enhanced production of inflammatory cytokines and treated and prevented by administration of the taught polyphosphoric acid composition include inflammatory diseases such as inflammatory bowel disease, colitis, and Crohn’s disease (Para. 46).  Intestinal barrier function is compromised in patients suffering from inflammatory bowel diseases such as Crohn's disease and ulcerative colitis (see Art of Record: Antoni).  By treating or preventing inflammatory bowel diseases such as Crohn's disease and ulcerative colitis using the polyphosphoric acid composition as taught by Sheba, where the taught polyphosphoric acid is the linear polyphosphoric acid of Formula (1) having between 100 and 800 phosphate groups as claimed, administration necessarily also suppresses decline of intestinal tract barrier function or recovers barrier function.  Further, as Shiba et al. render obvious the method as currently claimed, the intended uses must naturally flow from performance of the method.  Thus, the method as rendered obvious by Shiba et al. would necessarily protect the intestinal tract of a subject, prevent or ameliorate an inflammatory bowel disease, suppress a decline of intestinal tract barrier function, and recover intestinal tract barrier function.  
As noted above Shiba et al. render obvious the method as currently claimed, which includes the polyphosphoric acid of formula (1) where n is 100 to 800.  The polyphosphoric acid .  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 12, 13, and 16 of U.S. Patent No. 10,792,315. Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of inducing expression of heat shock protein 27 in a subject, protecting an intestinal tract in the subject, ameliorating an inflammatory bowel disease in the subject, and suppressing a decline or an intestinal tract barrier function or recovers an intestinal tract barrier function in the subject, the method comprising filtering polyphosphoric acids or pharmaceutically acceptable salts thereof with a 10 kDa cut-off filter thereby obtaining a polyphosphoric acid or a pharmaceutically acceptable salt thereof that does not pass through the filter, and administering to a subject in need thereof an effective amount of a composition comprising the polyphosphoric acid or the pharmaceutically acceptable salt thereof that does not pass through the filter, wherein the polyphosphoric acid is a linear chain polyphosphoric acid of .  
The polyphosphoric acid is the linear chain polyphosphoric acid of formula (1), or the polyphosphoric acid is the branched 3chain polyphosphoric acid having a branch which further bonds to the side chain of a linear chain polyphosphoric acid represented by formula (1) (Instant claims: 17, 18, 26, 27; Cited Patent claims: 5, 6, 12, 13).


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653